Citation Nr: 1437092	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  08-26 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to March 2000.  This case originally came before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) regional office in Houston, Texas (RO).  In May 2011, the Board remanded the issues of entitlement to service connection for right ear hearing loss, sinusitis, a bilateral knee disorder, a right ankle disorder, and a left ankle disorder to the RO to obtain additional VA treatment records and VA nexus opinions.  

In response to the Board's remand, additional VA treatment records were added to the record and VA evaluations of the Veteran's hearing and sinuses were obtained in 2012.  Consequently, there has been substantial compliance with the May 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).   

A December 2012 rating decision granted entitlement to service connection for bilateral hearing loss and a noncompensable evaluation was assigned effective August 15, 2006.  Consequently, the issue of entitlement to service connection for hearing loss in the right ear has been granted in full and is no longer on appeal.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO in March 2011, and a transcript of the hearing is of record.

The issue of entitlement to service connection for sinusitis is REMANDED to the RO.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral knee disorder that is causally related to his military service.

2.  The Veteran does not have a right ankle disorder that is causally related to his military service.

3.  The Veteran does not have a left ankle disorder that is causally related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disorder are not met, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a right ankle disorder are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a left ankle disorder are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  
VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in November 2006, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  In compliance with the duty to notify, the Veteran was informed in the November 2006 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional private medical evidence was subsequently added to the case after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluation of the knees and ankles, with nexus opinion, was obtained in November 2006.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are adequate, as they involve review of the claims file, relevant examination of the Veteran, and an opinion on whether the Veteran has the disabilities at issue due to service.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues addressed on appeal has been met.  38 C.F.R. § 3.159(c)(4).
The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his March 2011travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the March 2011 hearing by an accredited representative from the Texas Veterans Commission.  The representative and the VLJ asked questions to ascertain the nature of any relevant in-service event or injury and whether the Veteran had current disability related to his military service.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  This case was subsequently remanded by the Board to obtain additional evidence.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

The Veteran seeks service connection for a bilateral knee disorder, a right ankle disorder and a left ankle disorder.  He testified in support of his claims in March 2011.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Moreover, in the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records do not contain any complaints or clinical findings indicative of a bilateral knee disability; a left ankle sprain was noted in April 1998, for which he was given an ankle brace.   

According to May 2001 treatment records from Central Texas Medical Center, the Veteran's left ankle was unremarkable on X-rays of the left foot and ankle.  March 2006 VA treatment records include complaints of right knee pain, while San Marcos Family Medicine records for March 2006 reveal complaints of bilateral knee pain.

The Veteran underwent VA knee and ankle evaluation in November 2006, which included review of the claims file.  It was noted that the Veteran's ankles and knees were normal without swelling, heat, tenderness, redness, or crepitus.  He had a normal gait and stance without functional limitation.  X-rays of the ankles were normal except for a foreign body in the left talus.  The diagnosis was knee and ankle arthritis not seen.  The examiner concluded that it was less likely than not that the Veteran's knee and ankle complaints are due to service because there is no obvious evidence of knee or ankle abnormality and there is nothing in the record to indicate a significant problem in service.

The Veteran testified at his March 2011hearing that he sprained his right ankle in service and was given an ankle brace, that an MRI report showed torn cartilage in the left knee, and that he began receiving post-service medical treatment from San Marcos Family Medicine in 2001.

VA treatment records for May 2011 reveal complaints of chronic bilateral knee pain.  X-rays of the knees showed bilateral osteoarthritis.  Right knee pain/strain was diagnosed in June 2012, and the Veteran complained in June 2012 of a three day history of pain in the left hip/knee.

The above evidence does not reveal any complaints or clinical findings of a knee disability in service or for several years after service discharge.  The initial post-service complaint of a knee disorder was not until March 2006, which is six years after service discharge.  Moreover, the November 2006 VA opinion on file, which is based on a review of the record and examination of the Veteran and which contains a rationale for the opinion, is against the claim for service connection for a bilateral knee disability.  There is no nexus opinion on file in favor of the claim for service connection for a bilateral knee disorder.  Although osteoarthritis of the knees was diagnosed in May 2011, this is more than eleven years after service discharge, and the medical report does not link the osteoarthritis to service.  With respect to the an ankle disorder, the Board notes that there is no post-service medical evidence of an ankle disorder, including on VA evaluation in November 2006.  Consequently, service connection for a bilateral knee disorder, for a right ankle disorder, and for a left ankle disorder is not warranted.

The Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), which includes arthritis.  However, a Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."; see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  

In the present case, the Veteran appears to testify at his travel board hearing in March 2011 that he has experienced knee symptomatology since service or within a year of service discharge.  However, as noted above, the VA examiner concluded in November 2006 that the evidence did not support a finding that the Veteran has a current disorder of the knee due to service because there was no clear evidence on examination of knee disability and nothing in the record to show a significant problem in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  As such, the Board finds the VA opinion against the claim for service connection for a bilateral knee disorder, to include arthritis, to be of greater probative value that the Veteran's contentions of continuity of symptomatology.

Although the Veteran is competent to report his subjective symptoms, such as pain, he is not competent to report that he has a knee or ankle disorder due to service.  The diagnosis of a knee or ankle disorder, such as degenerative disease, and the determination of the etiology of such a disability are medical questions and require medical expertise.  A layperson is not competent to address these issues.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for a bilateral knee disorder, for a right ankle disorder, and for a left ankle disorder, service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.  
Entitlement to service connection for a right ankle disorder is denied.  

Entitlement to service connection for a left ankle disorder is denied.  


REMAND

With respect to the issue of entitlement to service connection for sinusitis, the Board notes that there are several references to sinusitis in service.  Although sinusitis was not found on VA evaluations in November 2006 and September 2012, sinusitis was diagnosed in VA treatment records dated in February 2007.  The Veteran is currently service connected for asthma and for allergic rhinitis.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  It is unclear from the evidence of record whether the Veteran actually had sinusitis during the appeal period, or whether he has only had allergic rhinitis, and whether, if he did have sinusitis, it is causally related to service.

Consequently, another remand of this issue for additional development is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will obtain an examination by an appropriate medical professional to determine whether the Veteran has had sinusitis since service and, if so, whether it is related to service.  After review of the record, the examiner will provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran had sinusitis during the pendency of his claim beginning in August 2006 that is causally related to his military service.  The rationale for all opinions expressed must be explained.  

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.

If a requested opinion cannot be required without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  Thereafter, the RO/AMC will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to service connection for sinusitis.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  Then the appeal will be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


